Citation Nr: 1202503	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-20 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from February 1961 to August 1969 and from July 1970 to March 1979.  He also had subsequent service in the Reserves.

This case was previously before the Board of Veterans' Appeals (Board) in May 2010, at which time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the initial noncompensable rating for the Veteran's service-connected right ear hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

In March 2010, the Veteran had a video conference hearing with the undersigned.  A transcript of this hearing has been included in the claims folder.  

In May 2010, the RO denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability.  Later that month, the Veteran was notified of that decision, as well as his appellate rights.  However, he did not request reconsideration of that decision, nor did he file a notice of appeal with the United States Court of Appeals for Veterans Claims.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7103, 7104(a), 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).  

In a July 2010 statement, the Veteran raised contentions to the effect that he wished to reopen his claim of entitlement to service connection for a left ear hearing loss disability.  That claim has not been certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2011).  It is referred to the RO, however, for appropriate action.



FINDINGS OF FACT

1.  Since service connection became effective August 29, 2005, the Veteran's service-connected right ear hearing loss disability has been manifested by an average puretone threshold of no worse than 74 decibels and a word recognition score of no worse than 76 percent.

2.  The Veteran is not totally deaf in his nonservice-connected left ear.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable rating for the Veteran's service-connected right ear hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an initial compensable rating for this service connected right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2006, the RO granted the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  The RO assigned a noncompensable rating, effective August 29, 2005.  The Veteran disagreed with that rating, and this appeal ensued.  

During the course of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected right ear hearing loss disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  records reflecting the Veteran's VA treatment from April 2006 to August 2009 and the transcript of his March 2010 video conference with the undersigned Acting Veterans Law Judge.  

In April 2006 and August 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected right ear hearing loss disability.  The VA examination reports show that the VA examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current hearing loss disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

For hearing impairment in particular, disability ratings are derived by a mechanical application of the rating schedule to the facts of a particular claim.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

When, as here, impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a numerical designation of I.  If, however, the Veteran is totally deaf in his non-service- connected ear as well as his service-connected ear, compensation is payable as if both ears were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.85(f); Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

Where there are exceptional patterns of hearing impairment, such as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the use of alternative rating tables may be required.  38 C.F.R. § 4.86 (2011).  In this case, the evidence does not show such an exceptional pattern of hearing impairment.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his November 2011 video conference with the undersigned, the Veteran testified that the initial noncompensable rating for his service-connected right ear hearing loss disability did not adequately reflect the level of impairment caused by that disorder.  He contended that such disability was getting worse; and, therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the record discloses that the Veteran is not totally deaf in his nonservice-connected left ear.  Therefore, he is assigned a numeric designation of I for hearing impairment in that ear.  

In the Veteran's service-connected right ear, the reports of audiologic evaluations performed in April 2006 and August 2010, show that he has puretone threshold levels of at least 35 decibels or above in all of the applicable frequencies.  His puretone threshold averages in the applicable decibel range is no worse than 74, and his word recognition scores are no worse than 76 percent.  On each occasion, the examiner found good inter-test consistency, which lent credence to the validity of the tests.  Although the examiner found significant occupational effects and difficulty in the Veteran's performance of his daily activities, the application of the rating schedule to the facts of this case does not support a compensable evaluation for the Veteran's service-connected right ear hearing loss disability.  

Based on a combination of puretone threshold averages and speech discrimination scores, the numeric designation associated with the Veteran's service-connected right ear hearing loss disability is no worse than V.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of V is combined with the numeric designation of I for the Veteran's nonservice-connected left ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Thus, since service connection became effective August 25, 2005, the Veteran has not met the schedular criteria for a compensable rating for his service-connected right ear hearing loss disability.  Accordingly, an initial compensable rating is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for the potential approval of an extraschedular rating for the Veteran's service-connected right ear hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right ear hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalization for the disorder or that it has caused marked interference with his employability.  Indeed, no unusual clinical picture has been presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's right ear hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) (2011).


ORDER

Entitlement to an initial compensable rating for the Veteran's service-connected right ear hearing loss disability is denied.



____________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


